Citation Nr: 0433415	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for dementia.  

3.  Entitlement to service connection for a skin disorder 
characterized as neurodermatitis, skin lesions, and seborrhea 
dermatitis.  

4.  Entitlement to service connection for a disability 
manifested by obesity.  

5.  Entitlement to service connection for a disability 
manifested by short term memory loss.  

6.  Entitlement to service connection for peripheral 
neuropathy.  

7.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a May 2000 rating action of the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida.  

In statements received at the RO in August 2003, April 2004, 
May 2004, and August 2004, the veteran asserted that he has 
additional disabilities, including peripheral neuropathy, eye 
problems, impotence, carpal tunnel syndrome, gastroparesis, 
and urinary frequency, as a result of his service-connected 
diabetes mellitus.  The Board construes these assertions as a 
claim for an increased rating for the service-connected 
diabetes mellitus, Type II.  This issue is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  

The matter of entitlement to service connection for post-
traumatic stress disorder was also developed for appellate 
review, however, that matter was resolved in the veteran's 
favor when service connection was granted in a July 2004 
rating action.  




FINDINGS OF FACT

1.  A written statement dated in October 2002 reflects the 
veteran's desire to withdraw his appeal of his claims for 
service connection for bronchitis, dementia, a skin disorder 
(characterized as neurodermatitis, skin lesions, and 
seborrhea dermatitis), a disability manifested by obesity, 
and a disability manifested by short term memory loss.  

2.  An allegation of error of fact or law for appellate 
consideration concerning the issue of entitlement to service 
connection for peripheral neuropathy no longer exists.  

3.  All relevant evidence necessary for an equitable 
disposition of the issue of whether new and material evidence 
has been received sufficient to reopen a claim of entitlement 
to service connection for malaria, which is addressed in this 
decision, has been obtained.  

4.  In a November 1982 decision, the RO in Pittsburgh, 
Pennsylvania denied service connection for malaria.  Although 
notified of the decision approximately two weeks later in the 
same month, the veteran did not initiate an appeal of the 
denial.  

5.  The evidence received since the November 1982 RO denial 
of service connection for malaria is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for malaria.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for 
bronchitis, dementia, a skin disorder (characterized as 
neurodermatitis, skin lesions, and seborrhea dermatitis), a 
disability manifested by obesity, and a disability manifested 
by short term memory loss, by the veteran have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204, 
20.302 (2004).  

2.  The criteria for dismissal of the issue of entitlement to 
service connection for peripheral neuropathy from appellate 
review, by the Board, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004).  

3.  The RO's November 1982 decision that denied service 
connection for malaria is final.  38 U.S.C. § 4005 (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

4.  The evidence received since the RO's November 1982 denial 
of service connection for malaria is not new and material, 
and the claim for service connection for malaria is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Bronchitis, Dementia, A Skin 
Disorder (Characterized As Neurodermatitis, Skin Lesions, And 
Seborrhea Dermatitis), A Disability Manifested By Obesity, 
And A Disability Manifested By Short Term Memory Loss

The veteran perfected a timely appeal of the May 2000 rating 
decision that denied his claims of entitlement to service 
connection for bronchitis, dementia, a skin disorder 
(characterized as neurodermatitis, skin lesions, and 
seborrhea dermatitis), a disability manifested by obesity, 
and a disability manifested by short term memory loss.  
38 C.F.R. § 20.302 (2004).  Thereafter, in October 2002, the 
RO issued a supplemental statement of the case (SSOC) 
concerning these issues and others which were on appeal at 
that time.  In a statement received approximately 
one-and-a-half weeks later in the same month, the veteran 
indicated that he had received, and had read, the SSOC and 
that he only wished to appeal his post-traumatic stress 
disorder (PTSD), malaria, and peripheral neuropathy claims.  
Subsequently in this document, the veteran discussed only 
these three claims.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
October 2002 statement received at the RO in the present case 
contains the veteran's clear desire, with regard to all of 
the issues on appeal, to pursue only his PTSD, malaria, and 
peripheral neuropathy claims.  Thus, as the veteran has 
withdrawn the issues of entitlement to service connection for 
bronchitis, dementia, a skin disorder (characterized as 
neurodermatitis, skin lesions, and seborrhea dermatitis), a 
disability manifested by obesity, and a disability manifested 
by short term memory loss, there remains no allegations of 
error of fact or law for appellate consideration concerning 
these claims.  The Board does not have jurisdiction to review 
these service connection issues on appeal, and they are 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

II.  Service Connection For Peripheral Neuropathy

The veteran perfected a timely appeal of the May 2000 rating 
decision that denied his claim of entitlement to service 
connection for peripheral neuropathy.  38 C.F.R. § 20.302 
(2004).  Significantly, during the current appeal, and by a 
December 2001 rating action, the RO granted service 
connection for diabetes mellitus, Type II, and awarded a 
compensable evaluation of 20 percent, effective from January 
1999, for this disorder.  According to the relevant 
diagnostic code, impairment resulting from diabetes mellitus 
is rated based upon the extent of treatment necessary for 
this disorder, including the frequency of insulin injections 
and the necessity for a restricted diet, regulation of 
activities, an oral hypoglycemic agent, hospitalization, and 
progressive loss of weight or strength.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  Compensable complications of 
diabetes mellitus will be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
rating.  38 C.F.R. § 4.119, Note 1 following Diagnostic 
Code 7913 (2004).  

The veteran has argued that he has peripheral neuropathy 
related to his service-connected diabetes mellitus.  This 
claim was most recently echoed by his representative in an 
October 2004 brief.   Since service connection is already in 
effect for diabetes mellitus (and carpal tunnel syndrome on 
the right), these assertions essentially represent a desire 
for an increased rating for the service-connected diabetes 
mellitus.  Consequently, there remains no allegations of 
error of fact or law for appellate consideration regarding a 
claim for service connection for peripheral neuropathy on a 
direct basis.  The Board does not have jurisdiction to review 
this service connection issue on appeal, and it is, 
therefore, dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

III.  Petition To Reopen Previously Denied Claim For Service 
Connection For Malaria

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Further, amendments to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In 
the present case, the RO received the veteran's petition to 
reopen his previously denied claim for service connection for 
malaria in January 1999.  Consequently, the recent amendment 
to 38 C.F.R. § 3.156(a) does not apply to the current issue 
of whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for malaria.  

By letters dated in April 2001 and April 2003, the RO 
discussed the type of evidence necessary to support the 
veteran's malaria claim.  Also by these documents, the RO 
notified the veteran that VA would make reasonable efforts to 
help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  Further, the RO advised the veteran of 
attempts already made to obtain relevant evidence with regard 
to his claim.  Also, the veteran was asked to submit any 
additional information or evidence.  

Additionally, the May 2000 rating decision, the December 2001 
statement of the case (SOC), as well as the SSOCs issued in 
October 2002 and July 2004 notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
malaria claim.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of the veteran's 
claim for this purported disorder.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  All 
such available reports have been procured and associated with 
the veteran's claims folder.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the claim on appeal.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

B.  Factual Background And Analysis

Initially, by a November 1982 rating action, the RO in 
Pittsburgh, Pennsylvania denied service connection for 
malaria.  According to the relevant evidence available at 
that time, service medical records were essentially negative 
for complaints of, treatment for, or findings of malaria.  
Although the veteran complained of a sore throat, headaches, 
chills, vomiting, and stomach pain in April 1967, the 
treating physician concluded, following a physical 
examination, that these symptoms represented acute 
pharyago-tonsilitis.  At the discharge examination conducted 
in May 1970, the veteran reported that, in August 1968, he 
had been hospitalized for one week for treatment of possible 
malaria, including symptoms of chills, fever, vomiting, 
aching sensations, and stomach pains.  The veteran reported 
that the records of this hospitalization had remained in 
Vietnam.  Following the physical examination in May 1970, the 
examiner noted that the veteran's defects and diagnoses 
included "possible malaria-healed."  On the day that the 
veteran was discharged from active military duty in June 
1970, he reported that there had been no change in his 
medical condition since his last separation examination.  

At a VA examination conducted in May 1982, the veteran 
reported having a history of malaria in 1968 during his 
service in Vietnam.  Following a normal and routine physical 
examination, the examiner provided, in pertinent part, a 
diagnosis of "malaria by history--remote."  

In November 1982, the RO considered these reports.  The RO 
concluded that the records did not provide competent evidence 
that the veteran had, at that time, residuals of malaria 
associated with his active military duty.  Due to the lack of 
competent evidence of a diagnosis of residuals of malaria, 
the RO denied service connection for the disorder.  
Approximately two weeks later in November 1982, the RO 
notified the veteran of this decision.  The veteran did not 
initiate an appeal of the denial.  Consequently, the RO's 
decision is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The additional records received since the prior final denial 
in November 1982 include the veteran's repeated contentions 
that he has malaria which originated during his active 
military duty.  Also received since the November 1982 prior 
final denial are private and VA medical records.  
Significantly, however, none of these reports reflect 
treatment for malaria.  

Consequently, the Board finds that the additional evidence 
received since the prior final denial of service connection 
for malaria in November 1982 is not probative of the central 
issue in the veteran's case for service connection for such a 
disability.  Significantly, these additional records do not 
bear directly and substantially upon the specific matter 
under consideration, are either cumulative or redundant, and, 
are not so significant that they must be considered in order 
to decide fairly the merits of the claim for service 
connection for malaria.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the prior final denial of service connection 
for malaria in November 1982 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence cannot serve as a basis to reopen 
the veteran's claim for service connection for malaria.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  


ORDER

The issues of entitlement to service connection for 
bronchitis, dementia, a skin disorder (characterized as 
neurodermatitis, skin lesions, and seborrhea dermatitis), a 
disability manifested by obesity, and a disability manifested 
by short term memory loss is dismissed.  

The issue of entitlement to service connection for peripheral 
neuropathy is dismissed.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for malaria, 
the appeal is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



